        Case 3:17-cv-01704-KAD Document 42-11 Filed 12/04/18 Page 1 of 3



From: Giovanna Weller <GWeller@carmodylaw.com>
Sent: Friday, October 05, 2018 12:41 PM
To: Heena Kapadia <hkapadia@heenakapadialaw.com>
Subject: Reilly--Supplemental Discovery: Electronic Search, Search Terms

Hi Heena,

I reviewed the search terms you provided along with my notes from our meet/confer. Below
are my comments:

Request Nos. 8, 23, 24 and 36:

My notes reflect that I agreed to conduct a supplemental search re: Request No. 24 (documents
re: meetings in June through August 2016 where Reese and Harris discussed the alleged
plan). However, you did not include No. 24 on your list or provide specific search terms for
it. In reviewing your proposed search terms for Nos. 8, 23, and 36, I think those terms, subject
to modifications discussed below, also work for No. 24. Let me know if you’d like to discuss.

You include Request No. 8 on your list (documents that concern the decision to terminate the
plaintiff’s employment). I did not agree to conduct a supplemental search for No. 8 when we
discussed it during our meet/confer, but will do so since we would use the same terms, subject
to the modification, that we are using for No. 23 and (and probably 24; see above). The same
goes for Request No. 36 (documents concerning meetings that Hopkins had with main campus
admissions during June to September 2016.) My notes do not reflect any discussion at all about
No. 36, but I will conduct a supplemental search using the same search terms.

As for modifications, the time period you provide on your list is too broad (April 1 to September
7 2016). This is particularly so because the requests themselves, with the exception of No. 8,
already provide a much shorter time frame of June to September. I will agree to a search
running from June 1, 2016 to September 7, 2016.

As for the terms, I generally agree with them, with the following exceptions:

   a. The term “school” by itself is too broad and would not be helpful, but I agree to “school
      w/10 visit”;
   b. I will combine “guidance” and “counselor” with a Booleen search, such as “guidance w/3
      counselor”;
   c. Same for “admission”; I agree to combine it with “admission within 10 visit” (I’m not
      married to 10 places, but think the terms need to be fairly close together);
   d. Same for “students” and “recruit” and “recruitment”; I would do a Boolean search for
      them, such as “student! w/10 recruit!”;
   e. We may need to combine some other single terms, such as “presentation” with the
      terms “teacher,” “principal” and “counselor”
            Case 3:17-cv-01704-KAD Document 42-11 Filed 12/04/18 Page 2 of 3



     f. Remove the terms “sale” and “numbers” as they are either not relevant to the searches
        or too broad;

Also, you include Troy Harris as an email account you wish us to search for these requests. Mr.
Harris was a consultant, not an employee. The University’s IT has confirmed for me that he did
not have a university email account.

Requests No. 18 and 21

I’ve reviewed my notes to confirm that I did not agree to supplement No. 18 (documents that
concern a potential sale of Post); and No. 21 (documents that concern a sale or of making the
school more marketable to a buyer). These will have to be addressed by the court.

Request No. 16

I am generally ok with your terms for No. 16 (documents concerning the hiring of the individual
who replaced the plaintiff). My only thoughts are

    a. The term “move,” by itself is too broad. I agree to “move w/in 10 expense” (Per my
         notes, you mentioned that Mr. Lukomski had to move from another state and that there
         may be a moving expense discussed with him);
    b. The term “replace” by itself is too broad. I suggest “replace w/in 10 Kathy” and/or
         “replace w/in 10 Reilly”
    c. The terms “interview” “hire” and “candidate” are too broad by themselves, but I could
         combine each of them with a Boolean search to the words “Admission” and/or “Reilly”
    d. The time period of April 1, 2016 to September 7 is too broad. I would agree to June 1 to
         September 7, 2016.
    e.
We have already begun gathering the supplemental compliance. Please let me know if you’d
like to discuss.

Best, Giovanna

Giovanna Weller | Bio
Carmody Torrance Sandak & Hennessey LLP
195 Church Street | New Haven, CT 06509-1950
Direct: 203-575-2651 | Fax: 203-784-3199
GWeller@carmodylaw.com | www.carmodylaw.com



----------------------------
This electronic message contains information from Carmody Torrance Sandak & Hennessey LLP, or its attorneys, which may be confidential,
privileged or otherwise protected from disclosure. The information is intended to be used solely by the recipient(s) named. If you are not an
intended recipient, be aware that any review, disclosure, copying, distribution or use of this transmission or its contents is prohibited. If you
have received this transmission in error, please notify us immediately at 203-573-1200 or at the reply email address. For more information
about Carmody Torrance Sandak & Hennessey LLP, please go to http://www.carmodylaw.com
----------------------------
Case 3:17-cv-01704-KAD Document 42-11 Filed 12/04/18 Page 3 of 3
